Exhibit 99.1 LETTER OF RESIGNATION Board of Directors Gulf United Energy, Inc. P.O. Box 22165 Houston, Texas 77056 September 9, 2010 Dear Sirs, I, Don W. Wilson, hereby resign from my position as Chief Executive Officer and as a member of the Board of Directors of Gulf United Energy, Inc. (the “Company”) with effect from the date hereof. I acknowledge and confirm that my resignation is not as a result of any disagreement with the Company on any matter relating to the Company’s operations, policies or practices. Sincerely, /S/ DON W. WILSON Don W. Wilson
